                                     1   MICHAEL J. PIETRYKOWSKI (SBN: 118677)
                                         mpietrykowski@gordonrees.com
                                     2   JAMES G. SCADDEN (SBN: 090127)
                                         jscadden@gordonrees.com
                                     3   GLEN R. POWELL (SBN: 219453)
                                         gpowell@gordonrees.com
                                     4   GORDON & REES LLP
                                         633 West Fifth Street 52nd Floor
                                     5   Los Angeles, CA 90071
                                         Telephone: (213) 576-5000
                                     6   Facsimile: (213) 680-4470

                                     7   Attorneys for Defendant
                                         VELAN VALVE CORP.
                                     8
                                                                     UNITED STATES DISTRICT COURT
                                     9
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                    10
                                    11   THOMAS H. TOY, SR. and AGNES TOY,            )     CASE NO: 4:19-cv-00325-HSG
                                                                                      )
                                    12                                Plaintiffs,     )
633 West Fifth Street, 52nd Floor
 Los Angeles, Calfiornia 90071




                                                       vs.                            )     ORDER GRANTING DEFENDANT
                                    13                                                )     VELAN VALVE CORP.’S DISMISSAL
     Gordon & Rees LLP




                                         HONEYWELL INTERNATIONAL, f/k/a               )     WITHOUT PREJUDICE
                                    14   ALLIED-PRODUCTS LIABILITY SIGNAL, )
                                         INC. sued as successor in interest to BENDIX )
                                    15   CORPORATION, et al.,                         )
                                                                                      )
                                    16                                Defendants.     )
                                                                                      )
                                    17
                                    18          PURSUANT TO THE STIPULATION between the parties, it is hereby ordered that
                                    19   AGNES TOY, individually and successor-in-interest to the Estate of THOMAS H. TOY,
                                    20   SR., deceased; THOMAS H. TOY, JR., individually and as legal heir to THOMAS H.
                                    21   TOY, SR., deceased (“Plaintiffs”) action is dismissed without prejudice as to Defendant
                                    22   VELAN VALVE CORP., each party to bear their own costs, pursuant to Rule 41 of the Federal
                                    23   Rules of Civil Procedure.
                                    24        IT IS SO ORDERED:
                                    25   Dated: 1/28/2020                           ___________________________________
                                                                                    Hon. Haywood S. Gilliam, Jr.
                                    26                                              United States District Court Judge
                                    27
                                    28


                                                                                      -1-
